Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 09/10/2021. Applicant amended claims 7 and 17-19, and cancelled claims 13-14. Claims 1-12 and 15-19 are presented for examination and based on current examiner’s amendment claims 1-12 and 15-19, renumbered as 1-17 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 09/10/2021, with respect to claims 1-19 have been fully considered.  The rejection has been withdrawn based on Applicant’s arguments and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney James Alpert (Reg. No. 59,926).

The application has been amended as follows:	
Claim 1 has been amended as follows:

a rectifier rectifying a three-phase AC voltage supplied from a three-phase AC power supply; 
a voltage step-down circuit including a voltage step-down switching element, a reactor, a backflow prevention element, and a smoothing capacitor and stepping down a DC voltage supplied from the rectifier; 
an inverter circuit converting the DC voltage smoothed by the smoothing capacitor into an AC voltage; and 
a processor; 
the processor being configured to 
control an operation of the voltage step-down circuit; and 
determine whether or not voltage imbalance has occurred in the three-phase AC power supply, 
wherein the processor is configured to 
perform switching of the voltage step-down switching elementin response to the processordetermining that the voltage imbalance has occurred.


Reasons for Allowance

4.	Claims 1-12 and 15-19, renumbered as 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 and 15-19, renumbered as 1-17; prior art fails to disclose or suggest “A power converter comprising: a rectifier rectifying a three-phase AC voltage supplied from a three-phase AC power supply; a voltage step-down circuit including a voltage step-down switching element, a reactor, a backflow prevention element, and a smoothing capacitor and stepping down a DC voltage supplied from the rectifier; an inverter circuit converting the DC voltage smoothed by the smoothing capacitor into an AC voltage; and a processor; the processor being configured to control an operation of the voltage step-down circuit; and determine whether or not voltage imbalance has occurred in the three-phase AC power supply, wherein the processor is configured to perform switching of the voltage step-down switching element in response to the processor determining that the voltage imbalance has occurred”. As recited in claims 1-12 and 15-19, renumbered as 1-17.





Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839